Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                        DETAILED ACTION
                              SPECIFICATION OBJECTION
Insertion of continuing data of the parent US application and Danish Foreign Priority documents at beginning of the specification is needed.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recited “measured as described herein” would be indefinite absent further limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Stroebeck et al. (US 7,943,812) in view of Taylor et al. (US 9,422,463).
Stroebeck et al. teach an adhesive composition comprising 6.25 wt.% of Kraton G 1726 X (styrene-ethylene-butylene styrene copolymer (SEBS), 37.5 wt.% of Indopol H-1800 (polybutene), 3.125 wt.% of Elastoflex E1003D, 3.125 wt.% of wax, a total of 30 wt. of hydrocellulose, 4 wt.% of Guar Gum and 14.5 wt.% Pectin in Example 2.  The Elastoflex E1003D would be an amorphous polyolefin inherently. The hydrocellulose and Guar Gum would meet the recited one or more absorbent materials as evidenced by a bridging paragraph at pages 3-4 of the instant specification.
The hydrocellulose, Guar Gum and Pectin are also taught as hydrocolloids at col. 5, lines 30-48 in which an amount of 30-60 wt.% is further taught.  Thus, utilization 30-40 wt.% of the hydrocolloids in the Example 2 would have been obvious to one skilled in the art.  In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
The instant invention further recites 4-20 wt.% of polyacrylic acid over the Example 2.
Utilization of the polyacrylic acid in an adhesive composition is well-known in the art.
Taylor et al. teach an adhesive comprising a total of 12-25 or 14-21 wt.% of the polyacrylic acid in claims 1 and 3, respectively.  Thus, choosing 12-20 wt.% of the polyacrylic acid would have been obvious to one skilled in the art.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   See MPEP 2144.05.
 Taylor et al. further teach advantages utilizing the polyacrylic acid at col. 4, line 55 to col. 5, line 7.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the polyacrylic acid taught by Taylor et al. in the Example 2 of Stroebeck et al. since Taylor et al. teach advantages utilizing the polyacrylic acid absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Further as to different amounts of components: When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).  Thus, modifications to the amounts of the components would have been obvious to one skilled in the art.
Further as to the recited properties of claim 3-5, the adhesive of the Example 2 of Stroebeck et al. or the adhesive of the Example 2 modified with Taylor et al. would be expected to have such properties since similar components and amounts thereof and the same application is taught by Stroebeck et al.  
Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from Stroebeck et al. See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.

Claims 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over Stroebeck et al. (US 7,943,812) in view of Taylor et al. (US 9,422,463) as applied to claims 1-5 above, and further in view of Jain et al. (US 2018/0185298 A1).
The instant claim further recites a device comprising a release liner on one side of the adhesive layer as well as on another side of the adhesive layer, a dimeter and a thickness of the device and a method of using thereof.
An adhesive layer having the release liner in order to prevent contaminations is well-known as taught by [0020] of Jain et al.  Also, Band-Aid Brand adhesive has the release liner as one can find in medicine box of a home.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the release liner taught by Jain et al. for the adhesive layer of Stroebeck et al. and Taylor et al. (meeting claim 6-7) in order to prevent contaminations is well-known as taught by Jain et al. and since Band-Aid Brand adhesive found at home has the release liner absent showing otherwise.
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
As to claims 8 and 9, both Stroebeck et al. ((col. 1, lines 23-50) and Taylor et al. (col. 1, lines 16-25) teach skin-adhering devices such as ostomy products encompassing a ring or oval shape.  Stroebeck et al. further teach that the adhesive layer is a circular or ellipsoid shape at col. 7, lines 30-31 and such adhesive would be expected to have two release liners during storage in order to prevent contaminations inherently.
As to claims 10-11, the diameter of the device would be dependent on a size of stoma created by a surgeon. 
As to claim 12, although Stroebeck et al. teach 1-2.5 mm thickness at col. 7, lines 4-5, changes in size are not inventive.  In re Rose, 220 F.2d 459, 463, 105 USPQ 237 (CCPA 1955), Gardner v. TEC Systems, Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984).
As to claims 13-17, they would be obvious method utilizing the device comprising the adhesive discussed above to a surgeon.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO98/17212 teach adhesives for an ostomy appliance. 
US 4,204,540 teaches ostomy composition.an ostomy appliance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAE H YOON/Primary Examiner, Art Unit 1762